Citation Nr: 1630346	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-29 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for lung cancer, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1955 to January 1957.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the claim was subsequently transferred to the RO in Newark, New Jersey.

When this claim was before the Board in May 2013, it was denied.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), which granted a joint motion of the parties to remand the appeal for action consistent with the joint motion in March 2014.  When the claim was last before the Board in August 2015, it was remanded for further for further development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  


FINDING OF FACT

Lung cancer was not present until more than one year following the Veteran's discharge from service and is not etiologically related to service, to include asbestos exposure.



CONCLUSION OF LAW

The criteria for service connection for lung cancer are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs), service personnel records, and available post-service VA medical records have been obtained.  

Further, the Veteran was afforded VA examinations in May 2010 and August 2012, and additional VA medical opinions were obtained in September 2014, March 2015, and February 2016.  The Board finds the February 2016 addendum opinion reflects that the VA physician reviewed the evidence of record and rendered an opinion that is consistent with the evidence of record and in compliance with the Board's remand directive.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a malignant tumor to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, the VA Adjudication Procedures Manual, M21-1 Manual Rewrite (M21-1MR) addresses asbestos-related compensation claims.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section I, and Part IV, Subpart ii, Chapter 2, Section C.  VA must analyze the Veteran's claim of entitlement to service connection for asbestos-related diseases under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

The M21-1MR provides that VA must determine whether service records demonstrate evidence of asbestos exposure in service, and whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  

The M21-1MR provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis, tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx, and urogenital system.  The M21-1MR also lists some of the major occupations involving exposure to asbestos, such as mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacturing and servicing of friction products, and manufacturing and installation of products such as roofing and flooring materials and military equipment.  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that his lung cancer is related to his exposure to asbestos in service.  He alleges that he was exposed to asbestos at the Newport News shipyard while working as a fireguard on a ship that was being built from 1955 to 1956, and from planes landing on the ship decks that released asbestos particles into the air where he slept.  The Veteran reported a history of cigarette smoking and that he worked as a shipping clerk for one year prior to service and as a salesman and executive after separation from service.

The Veteran's service treatment records (STRs) are negative for evidence of lung cancer.  An August 1956 chest X-ray examination was negative.  A January 1957 chest X-ray examination performed in connection with the examination for discharge was also negative.  Service personnel records indicate the Veteran served aboard the U.S.S. Forrestal.

In March 2009, Dr. R.K. reported treating the Veteran for lung cancer and opined that it "may be directly related to his asbestos exposure."  Dr. R.K. noted the Veteran was heavily exposed to asbestos in the Navy and had a history of tobacco use, but quit smoking cigarettes over 40 years prior.  In addition, Dr. K.N. also reported treating the Veteran's lung cancer and found, "it is possible that exposure to asbestos can cause certain lung cancers."

In a May 2010 VA examination, the Veteran reported that he smoked one pack of cigarettes per day for ten years, quit 45 years prior, and was diagnosed with adenocarcinoma of the lung in September 2008.  The examiner diagnosed residuals of adenocarcinoma of the lung and opined that the lung cancer was not caused by asbestos exposure because it was related to cigarette smoking.  The examiner noted that the most common risk factor for adenocarcinoma of the lung is cigarette smoking.

In an August 2012 VA examination report, the examiner indicated review of the claims file and opined that the Veteran's lung cancer was not related to service because asbestos exposure did not cause adenocarcinoma of the lung.  The examiner explained that a chest X-ray study did not show any asbestos-related pleural or pulmonary changes to the lungs and concluded that smoking was the most likely cause of the lung cancer.

In a September 2014 opinion, a VA physician reported reviewing the claims file and opined that the Veteran's adenocarcinoma was most likely caused by smoking because asbestos exposure caused mesothelioma.

In a March 2015 medical opinion, another VA physician indicated review of the claims file and opined that it was less likely than not that lung cancer was related to any asbestos exposure in active service.  The physician noted that the Veteran served in the Navy from February 1955 to January 1957 and explained that the negative opinion was based on review of a medical study and the Veteran's history of tobacco use.  The examiner explained that a medical study found seamen who served for two years or less on a ship had a 9 percent greater chance of developing cancer than that of land-based personnel and that the additional risk was not statistically significant.  

In a February 2016 medical opinion, a VA physician concluded that it was less likely than not that asbestos exposure in active service was related to the Veteran's development of lung cancer.  The physician noted the Veteran served from 1955 to 1957 aboard the U.S.S. Forrestal, smoked one pack per day for ten years until 1965, was diagnosed with lung cancer in September 2008, and submitted statements from private physicians noting that the Veteran's cancer may be related to asbestos.  

The physician explained that tobacco use was a more important risk factor than asbestos exposure for lung cancer because there was a ten-fold increase in the risk of cancer among smokers compared with individuals that never smoked while even the most intense asbestos exposure provides a five-fold increase in the risk of lung cancer.  The physician cited medical studies to support the conclusion that former smokers still had twice the risk of developing lung cancer compared to non-smokers 20 years after they stopped smoking.  Further, the physician explained that the latency period for asbestos exposure and lung cancer was around 25 to 30 years and opined that if a relationship between asbestos and lung cancer existed, the Veteran should have developed lung cancer in 1985, rather than 2008.  

The physician opined that the Veteran's alleged two years of asbestos exposure in service was not enough to increase his risk of lung cancer because a medical study did not find a statistically significant difference between navy personnel that served for two years or less on a ship compared to on land and the Veteran had ten years of exposure to tobacco smoke.  The physician noted that the U.S.S. Forrestal was constructed at the Newport News dry dock in 1952 and was launched in 1954, prior to the Veteran's active service in 1955.  The physician also noted that the Veteran's occupational specialties of airmen apprentice and aviation ordinance man were determined to have minimal exposure to asbestos.  

The physician addressed Dr. R.K.'s nexus statement and found it to be speculative and misleading because the reference to heavy exposure to asbestos implied that the Veteran's cigarette use was much less in comparison.  The physician further noted that Dr. K.N.'s statement that asbestos could cause lung cancer was also speculative because malignant pleural mesothelioma had the strongest association to asbestos and asbestos was considered a risk factor for lung cancer.  

After careful review of the evidence, the Board concludes that service connection for lung cancer is not warranted. 

As an initial matter, the Board notes that the Veteran does not assert, and the evidence does not show, that lung cancer was present in service or until many years after separation from service.  Accordingly, presumptive service connection pursuant to 38 C.F.R. § 3.309(a) is not for application.

The preponderance of the evidence shows that the Veteran's lung cancer is not related to active service, to include asbestos exposure.  The Board finds the February 2016 VA examiner's opinion that the Veteran's lung cancer is not related to active service to be probative evidence against the claim.  The VA examiner reviewed the Veteran's pertinent history and provided a complete rationale for the opinion that lung cancer was not related to in-service asbestos exposure based on a review of medical literature finding that two years or less asbestos exposure did not statistically increase the risk of lung cancer, that the Veteran's lung cancer would have developed at an earlier time if it was due to asbestos exposure, and the Veteran's history of smoking cigarettes was a more important risk factor.  Further, the February 2016 VA examiner properly addressed the private medical opinions asserting that lung cancer may be caused by in-service asbestos exposure.

The Board acknowledges that the Veteran sincerely believes that his lung cancer is related to active service.  However, there is no indication that he possesses the medical expertise required to provide a competent opinion concerning the etiology of his lung cancer.  In any event, his lay opinion is of less probative value than the medical opinions against the claim.

Accordingly, this claim must be denied.  The Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for lung cancer is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


